                 Case 2:18-cv-01517-JLR Document 88 Filed 12/29/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9   ACD DISTRIBUTION, LLC,
                                                         NO. 2:18-cv-01517-JLR
10                            Plaintiff,
                                                         AMENDED STIPULATED MOTION
11           v.                                          AND ORDER TO STAY EXECUTION
                                                         OF JUDGMENT AND AUTHORIZE
12   WIZARDS OF THE COAST LLC,                           PLAINTIFF ACD DISTRIBUTION,
                                                         LLC, TO MAKE A DEPOSIT INTO
13                            Defendant.                 THE REGISTRY OF THE COURT
14                                                       [CLERK’S ACTION REQUIRED]
15                                                       NOTE ON MOTION CALENDAR:
                                                         DECEMBER 29, 2020
16

17

18                                         STIPULATION

19           On November 12, 2020, this Court entered an Order Granting and Denying Defendant

20   Wizards of the Coast, LLC’s, Motion for Fees and Costs and awarded $254,042.92 to Defendant

21   Wizards of the Coast, LLC, and against Plaintiff ACD Distribution, LLC. Dkt. No. 81. On

22   November 13, 2020, Plaintiff ACD Distribution, LLC, filed a Notice of Civil Appeal appealing

23   the Order Granting and Denying Defendant Wizards of the Coast, LLC’s, Motion for Fees and

24   Costs. Dkt. No. 82.

25

26

27
     AMENDED STIPULATION AND ORDER TO STAY                                    Quarles & Brady LLP
     EXECUTION AND AUTHORIZE DEPOSIT                            411 E. Wisconsin Avenue, Suite 2400
     (No. 2:18-cv-01517-JLR) - 1
     7290586.3
                                                                       Milwaukee, Wisconsin 53202
                                                                                    (414) 277-5000
                 Case 2:18-cv-01517-JLR Document 88 Filed 12/29/20 Page 2 of 3




 1           Pursuant to Fed. R. Civ. P. 62(b) and LCR 67(a), Plaintiff ACD Distribution, LLC, and
 2   Defendant Wizards of the Coast, LLC, hereby stipulate and agree that Plaintiff ACD Distribution,
 3   LLC, shall deposit the sum of $255,000.00, via business check, into the Court Registry of the
 4   Federal District Court for the Western District of Washington to operate as a stay on any
 5   execution of Defendant Wizards of the Coast, LLC’s, $254,042.93 judgment pending a final
 6   determination of Plaintiff ACD Distribution, LLC’s, appeal. Plaintiff ACD Distribution, LLC,
 7   and Defendant Wizards of the Coast, LLC, agree that Plaintiff ACD Distribution, LLC’s, deposit
 8   of $255,000.00, comprised of the full judgment amount and 18 months of post-judgment interest,
 9   provides sufficient security to Defendant Wizards of the Coast, LLC.
10           The parties request that the Court enter an Order staying execution of Defendant Wizards
11   of the Coast, LLC’s, $254,042.92 judgment pending a final determination of Plaintiff ACD
12   Distribution, LLC’s, appeal, and permit Plaintiff ACD Distribution, LLC, to deposit the sum of
13   $255,000.00 in the Court Registry in lieu of a supersedeas bond pursuant to Fed. R. Civ. P. 62(b)
14   and LCR 67(a).
15
             Dated this 28th day of December, 2020,
16    COUNSEL FOR PLAINTIFF                           COUNSEL FOR DEFENDANT
17    /s P. Arley Harrel                              /s MaryAnn Almeida
18    P. Arley Harrel, WSBA No. 05170                 James E. Howard, WSBA No. 37259
      William T. Hansen, WSBA No. 51535               MaryAnn Almeida, WSBA No. 49086
19    Williams Kastner & Gibbs PLLC                   Davis Wright Tremaine LLP
      601 Union Street, Suite 4100                    920 Fifth Avenue, Suite 3300
20    Seattle, Washington 98101                       Seattle, Washington 98104
      Telephone: 206-628-6600                         Telephone: 206-622-3150
21    Email: aharrel@williamskastner.com              Email: JimHoward@dwt.com
      Email: whansen@williamskastner.com              Email: MaryAnnAlmeida@dwt.com
22

23
      Daniel Janssen (Admitted Pro Hac Vice)
24    Quarles & Brady LLP
      411 E. Wisconsin Avenue, Suite 2400
25    Milwaukee, Wisconsin 53202
      Telephone: 414-277-5000
26    Email: Daniel.janssen@quarles.com

27
     AMENDED STIPULATION AND ORDER TO STAY                                       Quarles & Brady LLP
     EXECUTION AND AUTHORIZE DEPOSIT                               411 E. Wisconsin Avenue, Suite 2400
     (No. 2:18-cv-01517-JLR) - 2
     7290586.3
                                                                          Milwaukee, Wisconsin 53202
                                                                                       (414) 277-5000
                 Case 2:18-cv-01517-JLR Document 88 Filed 12/29/20 Page 3 of 3




 1                                            ORDER
 2           IT IS SO ORDERED.
 3

 4                                                    A
                                                      JAMES L. ROBART
 5                                                    United States District Judge
 6

 7           Dated this 29th Day of December, 2020.
 8
 9   PRESENTED BY:
10   COUNSEL FOR PLAINTIFF
11   /s P. Arley Harrel
12   P. Arley Harrel, WSBA No. 05170
     William T. Hansen, WSBA No. 51535
13   Williams Kastner & Gibbs PLLC
     601 Union Street, Suite 4100
14   Seattle, Washington 98101
     Telephone: 206-628-6600
15   Email: aharrel@williamskastner.com
     Email: whansen@williamskastner.com
16

17
     Daniel Janssen (Admitted Pro Hac Vice)
18   Quarles & Brady LLP
     411 E. Wisconsin Avenue, Suite 2400
19   Milwaukee, Wisconsin 53202
     Telephone: 414-277-5000
20   Email: Daniel.janssen@quarles.com

21   COUNSEL FOR DEFENDANT

22   /s MaryAnn Almeida
     James E. Howard, WSBA No. 37259
23   MaryAnn Almeida, WSBA No. 49086
     Rose McCarty, WSBA No. 54282
24   Davis Wright Tremaine LLP
     920 Fifth Avenue, Suite 3300
25   Seattle, Washington 98104
     Telephone: 206-622-3150
26   Email: JimHoward@dwt.com
     Email: MaryAnnAlmeida@dwt.com
27
     AMENDED STIPULATION AND ORDER TO STAY                                   Quarles & Brady LLP
     EXECUTION AND AUTHORIZE DEPOSIT                           411 E. Wisconsin Avenue, Suite 2400
     (No. 2:18-cv-01517-JLR) - 3
     7290586.3
                                                                      Milwaukee, Wisconsin 53202
                                                                                   (414) 277-5000
